UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF

UNITED STATES OF AMERICA,
Case

. Plaintiff,
VS. :

CALIFORNIA

No. 19-cr-3179-AJB

 

J onathan Damian-Hernandez

Defendant.

 

 

 

JUDGMENT ORDISMISSAL :

SOUTHERN DISTRICT OF CALIFORNIA
BY DEPUTY

OCT £8 2019

CLERK, US$ DISTRICT COURT

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

granted the motion of the Government for dismissal

the Court has granted the motion of the Government

a jury has been waived, and the Court has found the

Oo OF OF UO OU w&w

XX]

8:1326(a), (b) - Removed Alien Found in the United

an indictment has been filed in another case against the defendant and the Court has

of this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or

for dismissal, without prejudice; or

the Court has granted the motion of the defendant for a judgment of acquittal; or |
defendant not guilty; or
the jury has returned its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Indictment/Information:

States (Felony)

 

 

Date Q\\¢\ 4 _ an ge

Ot oe Hon. " Mitchell D. Dembin
United States District Judge
